Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reasons of Allowance
Claims 1-20 are allowed.
The closest prior art, Kanno et al. (US Pub. 2016/0170903), discloses “connecting a host to a data storage device via a system module; generating a data access request with the host;  assigning a namespace to the data access request with a firmware upstream of the system module; and assigning an optimal physical data address in the data storage device with the system module.”. 
However, the prior art differs from the present invention because the prior art fails to disclose “connecting a host to a data storage device via a system module; generating a data access request with the host; assigning a namespace to the data access request with a firmware upstream of the system module; testing at least one address of the assigned namespace with a write operation and read operation, as directed by the system module, to determine data storage performance capabilities; and assigning the an optimal physical data address in the assigned namespace of the data storage device with the system module in response to the tested data storage performance capabilities.”
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1 and 11 identify the distinct features “connecting a host to a data storage device via a system module; generating a data access request with the host; assigning a namespace to the data access request with a firmware upstream of the system module; testing at least one address of the assigned namespace with a write operation and read operation, as directed by the system module, to determine data storage performance capabilities; and assigning the an optimal physical data address in the assigned namespace of the data storage device with the system module in response to the tested data storage performance capabilities", which are not taught or suggested by the prior art of records. 
Independent Claim 19 identifies the distinct features “a host connected to a data storage device via a system module, the system module configured to assign an optimal physical data address in the data storage device corresponding to a namespace assigned to a data access request by firmware upstream of the system module, the optimal physical data address corresponding with a data storage performance capability tested by the system module by writing and reading data to the assigned namespace", which are not taught or suggested by the prior art of records.
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 8:00am to 5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135